PERRY,* Judge
(concurring in part and dissenting in part):
The trial judge announced that he would conduct the initial questioning of prospective panel members and would incorporate any questions which the attorneys desired to submit to him in advance. At various times during the voir dire examination of panel members by the military judge, he inquired whether either counsel desired to have additional questions asked and, additionally, he asked the appellant’s attorney whether he desired to additionally voir dire the panel. Appellant’s attorney responded that he did not desire to ask additional questions. Thus, the appellant’s counsel waived the right, clearly offered, to personally voir dire the panel. True, the judge announced at the outset that he would conduct the principal voir dire proceeding. As the majority state, that was not error. But here, the defense counsel was given a final opportunity to personally question the panel members and he declined. For that reason, I join with the majority in affirming as to that issue.
I cannot agree, however, that the military judge properly instructed the panel. The record discloses that, at the beginning of the trial, the judge handed the court members a list of instructions containing the nature of the offenses charged against the appellant and the elements of those offenses which the Government was required to prove. However, he gave no instructions on the elements of the offenses after closing arguments of counsel, nor did he at any time orally instruct the panel concerning the elements of the offenses contained in the charges. After the attorneys argued before the court panel, the judge orally instructed concerning the presumption of innocence and the requirement that the Government present proof of guilt beyond a reasonable doubt. Additionally, he referred the court members to the written instructions which he had given them when the trial commenced.
*467The appellant’s attorney objected to the manner in which the judge instructed the panel on the ground that the Manual for Courts-Martial required that the military judge orally instruct the panel immediately prior to findings. Paragraph 73a, Manual for Courts-Martial, United States, 1969 (Revised edition), provides, in pertinent part: “After closing arguments have been concluded, the military judge, or the president of a special court-martial without a military judge, will give the court those instructions which are required by the law in the light of the circumstances of the case. He will instruct the court as to the elements of the offense charged in each specification and the elements of each included offense in issue.” (Emphasis added.) Beyond any doubt, the timing of the instructions in this case violated the procedure mandated (see Article 36, Uniform Code of Military Justice, 10 U.S.C. § 836) by this provision.
Additionally, while the Manual provision does not specifically provide that the instructions be orally given, I suggest that the only way a jury can be meaningfully instructed is by the spoken word. And the presiding judge is the person who is charged with that responsibility. The primary purpose of instructing the jury is to furnish them guidance in their deliberations to the end that they will arrive at a proper verdict. Bird v. United States, 180 U.S. 356, 21 S.Ct. 403, 45 L.Ed. 570 (1901); Morris v. United States, 156 F.2d 525, 169 A.L.R. 305 (9th Cir. 1946). This Court has emphasized the responsibility which rests upon the trial judge to insure that the court panel be properly instructed. United States v. Graves, 1 M.J. 50 (C.M.A.1975); United States v. Verdi, 5 M.J. 330 (C.M.A.1978). I consider it imperative that the judge do this orally. There is considerable danger that the procedure utilized by the judge in this case may have deprived the appellant of a properly instructed panel. Indeed, some member(s) of the panel, without the impartial oral instructions by the judge concerning the elements of the offense, the definitions of terms and the other explanations contemplated by paragraph 73, Manual, supra, may have received their explanations from other court members or from the closing arguments of the prosecuting attorney or the defense attorney. I cannot agree with that approach.
I, therefore, dissent from that portion of the majority’s opinion which approves the absence of oral instructions to the court panel.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.